Citation Nr: 1201220	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for spina bifida and degenerative disc disease of the lumbar spine. 

2. Entitlement to service connection for a left flat foot.

3. Entitlement to service connection for allergies. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the Army Reserve from November 1989 to November 1992.  The Veteran began service in the Army Reserve in 1977 and he had periods of active duty for training in 1977 and in 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

At the hearing, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claims of service connection, the Veteran asserts that the pre-existing conditions were aggravated by active duty for training and by active duty.  As the evidence of record is insufficient to decide the claims based on aggravation of pre-existing conditions, VA medical examination and medical opinions are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA examinations to determine:


a).  Whether the pre-existing spina bifida and recurrent lower back pain were aggravated by service.  

In formulating an opinion on aggravation, the VA examiner is asked to address the following: 

i).  Was there a permanent increase in severity of the pre-existing spina bifida and recurrent lower back pain, that is, an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

If there is no increase in severity, aggravation cannot be conceded.  

ii).  Only if there was an increase in severity, then was the increase in disability due to natural progress of the pre-existing conditions.  

The VA examiner is asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1955.  The Veteran's period of active duty was from November 1989 to November 1992.  

Prior to service in September 1978, the Veteran suffered a lifting-type injury at work. When he was seen in ER he complained of low back pain.  X-rays of the lumbosacral spine showed spina bifida, which was not considered significant.  


On follow-up about a week later, the assessment was muscular strain in the lumbosacral region.  In December 1978, on an orthopedic evaluation, the assessment was sacroiliitis.  Reserve records show that in October 1982, in October 1984, and in February 1988, the Veteran gave history of recurrent back pain.  

In September 1989, on entrance examination for active duty, the Veteran gave history of recurrent back pain.  The examiner noted that the lower back pain, described as episodic spasm, was not a hinderance to activity.  During service, in March 1991, recurrent back pain for sacroiliac inflammation was almost in complete remission.  On separation examination in October 1992, the Veteran gave a history of recurrent back pain.  The examiner noted chronic lower back pain, inflammation of sacroiliac.

After service, private medical records show that in March 2007 the Veteran complained of back pain for 30 years after a lifting injury.  A MRI showed degenerative disc changes at L4-5 and L5-S1 with facet arthropathy. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file should be made available to the examiner for review. 



b).  Whether the pre-existing left flat foot was aggravated by service.  

In formulating an opinion on aggravation, the VA examiner is asked to address the following: 

i).  Was there a permanent increase in severity of the pre-existing left flat foot, that is, an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

If there is no increase in severity, aggravation cannot be conceded.  

ii).  Only if there was an increase in severity, then was the increase in disability due to natural progress of the pre-existing condition.  

The VA examiner is asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1955.  The Veteran's period of active duty was from November 1989 to November 1992.  

Prior to service, Reserve records show that in February 1988 mild pes planus was noted.  



During active duty, there is no complaint, finding, or treatment of a left flat foot, including on separation examination.

After service, private medical records show that in January 2007 the Veteran complained of foot pain.  The pertinent finding was mild left pes planus. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file should be made available to the examiner for review.

c).  Whether the pre-existing allergies were aggravated by service.  

In formulating an opinion on aggravation, the VA examiner is asked to address the following: 

i).  Was there a permanent increase in severity of the pre-existing allergies, that is, an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

If there is no increase in severity, aggravation cannot be conceded.  



ii).  Only if there was an increase in severity, then was the increase in disability due to natural progress of the pre-existing condition.  

The VA examiner is asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1955.  The Veteran's period of active duty was from November 1989 to November 1992.  

Prior to service, Reserve records show that in October 1984 and in February 1988, the Veteran gave a history of ear, nose, and throat trouble.  One examiner noted allergic changes to weather with sinus congestion and weakness, and allergy to mold, and hay fever. 

In September 1989, on entrance examination for active duty, the Veteran gave a history of ear, nose, and throat trouble and of hay fever.  The examiner noted seasonal allergies and seasonal hay fever.  During service, in January 1990, in August 1990, and in January 1991, the Veteran complained of several symptoms, including a sore throat, congestion, and weakness.  In March 1991, it was noted that since his teenage years the Veteran had allergic reactions to changes in weather, to humidity, and to molds and dust.  He also had hay fever.  In October 1991, December 1991, in February 1992, and in August 1992, the Veteran complained of several symptoms, including congestion and fever.  



On separation examination in October 1992, the Veteran gave a history of ear, nose, and throat trouble and of hay fever, which the examiner related to chronic allergies, mostly with changes to weather and molds. 

After service, private medical records show that in June 200 the Veteran was evaluated for a history of allergic reactions to weather changes over a period of 25 to 30 years.  The pertinent finding was allergic rhinitis.  

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion on aggravation is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file should be made available to the examiner for review.

2.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


